 
 
IV 
108th CONGRESS
2d Session
H. RES. 659 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Mr. Bell (for himself and Mr. Bradley of New Hampshire) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing the need for consistent information, regulations, and guidelines regarding the safe disposal of used syringes outside medical facilities. 
 
Whereas the unsafe disposal of used syringes into public waste constitutes a national health safety risk; 
Whereas approximately 8,000,000 prescription syringe users in the United States discard more than 2,000,000,000 used syringes outside medical facilities every year; 
Whereas, prior to recognition of the health safety risks, syringe users who administered injections outside medical facilities were directed to discard used syringes into public waste; 
Whereas many syringe users are still unaware of available methods of disposing used syringes safely, such as public needle collection centers and disposal by mail options; 
Whereas most syringe users who are unaware of safe disposal methods discard used syringes in household trash containers, recycling containers, public restroom trash receptacles, or the toilet; 
Whereas discarding used syringes into public waste creates a risk that anyone who encounters the used syringes may be injured or contract viruses such as hepatitis B, hepatitis C, and HIV; and 
Whereas there exists no consistent information, regulations, or guidelines regarding the safe disposal of used syringes outside medical facilities: Now, therefore, be it 
 
That the House of Representatives recognizes the need for consistent information, regulations, and guidelines regarding the safe disposal of used syringes outside medical facilities.  
 
